818 F.2d 31
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward G. TRACY, Plaintiff-Appellant,v.Shirley A. EHRKE, Defendant-Appellee.
No. 86-1878.
United States Court of Appeals, Sixth Circuit.
May 13, 1987.

Before JONES and RYAN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this civil rights action filed pursuant to 42 U.S.C. Sec.1983, this pro se Michigan prisoner alleged that the defendant, the custodian of plaintiff's daughter, slandered plaintiff in the state custody proceedings which were successfully initiated by the defendant.  Plaintiff seeks damages and an order directing defendant to give up the custody of the child.  In her answer, defendant asserted that, as the child's natural grandmother, she was the proper custodian;  she also moved to dismiss for a failure to allege state action.  After considering plaintiff's response to defendant's motion, the district court dismissed the action for lack of subject matter jurisdiction.  This appeal followed.  The plaintiff failed to address the requirement of state action or assert diversity jurisdiction.


3
A review of the record indicates that the district court correctly found that plaintiff failed to allege state action, as is required to establish federal subject matter jurisdiction under Sec.1983.  There being neither state action nor diversity jurisdiction, the district court properly dismissed for lack of jurisdiction.


4
Accordingly, it is ORDERED that the final judgment of the district court be affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.